Citation Nr: 0822169	
Decision Date: 07/03/08    Archive Date: 07/14/08

DOCKET NO.  05-39 311A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Chicago, Illinois




THE ISSUE

Entitlement to an effective date prior to January 21, 2005 
for the award of a 20 percent disability rating for status 
post right knee surgery for osteochondritis dissecans.




ATTORNEY FOR THE BOARD

David A. Brenningmeyer, Counsel




INTRODUCTION

The veteran served on active duty from March 1976 to March 
1979.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a July 2005 decision by the RO.

This case was previously before the Board in March 2008.  At 
that time, the Board denied an effective date prior to 
January 21, 2005 for the award of service connection for a 
genu varum deformity of the right knee.  The matter of the 
veteran's entitlement to an effective date prior to January 
21, 2005 for the award of a 20 percent disability rating for 
status post right knee surgery for osteochondritis dissecans 
was remanded for additional development.


FINDINGS OF FACT

1.  By a decision entered in July 2005, the RO increased the 
veteran's rating for status post right knee surgery for 
osteochondritis dissecans from 0 to 20 percent, effective 
from January 21, 2005; he was notified of the RO's decision, 
and of his appellate rights, by a letter dated on July 18, 
2005.

2.  In September 2005, the veteran filed what could 
reasonably be construed as a timely notice of disagreement 
(NOD) with respect to the matter of his entitlement to an 
effective date prior to January 21, 2005 for the award of a 
20 percent disability rating for status post right knee 
surgery for osteochondritis dissecans.

3.  The agency of original jurisdiction (AOJ) mailed the 
veteran a statement of the case (SOC) addressing the 
effective date issue on April 18, 2008; no substantive appeal 
as to that issue has been received.




CONCLUSION OF LAW

An appeal has not been perfected with respect to the matter 
of the veteran's entitlement to an effective date prior to 
January 21, 2005 for the award of a 20 percent disability 
rating for status post right knee surgery for osteochondritis 
dissecans.  38 U.S.C.A. §§ 7105, 7108 (West 2002); 38 C.F.R. 
§§ 20.200, 20.201, 20.202, 20.302, 20.303 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

An appeal to the Board is initiated by filing an NOD.  
38 U.S.C.A. § 7105(a) (West 2002); 38 C.F.R. §§ 20.200, 
20.201 (2007).  Then, after an SOC is issued, the appeal is 
completed by filing a substantive appeal.  38 U.S.C.A. 
§§ 7105(a), 7108 (West 2002); 38 C.F.R. §§ 20.200, 20.202 
(2007).

A substantive appeal can be set forth on VA Form 9 or on 
correspondence specifically identifying the issues appealed 
and setting out specific arguments relating to the errors of 
fact or law made by the agency of original jurisdiction 
(AOJ).  38 U.S.C.A. § 7105(d) (West 2002); 38 C.F.R. § 20.202 
(2007).  With exceptions not here applicable, in order to be 
considered timely, the substantive appeal must be filed 
within 60 days from the date that the AOJ mails the SOC to 
the appellant, within the remainder of the one-year period 
from the date of mailing of the notification of the 
determination being appealed, or within the extended time 
limits prescribed pursuant to a timely filed request for 
extension of time.  38 C.F.R. §§ 20.302(b), 20.303 (2007).

In the present case, the record shows that the RO entered a 
decision in July 2005 that increased the veteran's rating for 
status post right knee surgery for osteochondritis dissecans 
from 0 to 20 percent, effective from January 21, 2005.  He 
was notified of the RO's decision, and of his appellate 
rights, by a letter dated on July 18, 2005.  In September 
2005, he filed what could reasonably be construed as a timely 
NOD with respect to the effective date of the increased 
evaluation.

In March 2008, the Board noted that the veteran had not been 
furnished an SOC addressing the matter of his entitlement to 
an effective date prior to January 21, 2005 for the award of 
a 20 percent disability rating for status post right knee 
surgery for osteochondritis dissecans, in response to the 
September 2005 NOD.  38 C.F.R. § 19.29 (2007).  Accordingly, 
the Board remanded the matter, instructing the AOJ to furnish 
an SOC to the veteran.  See, e.g., Manlincon v. West, 12 Vet. 
App. 238 (1999).

On April 18, 2008, the AOJ mailed the required SOC.  He was 
informed that in order to complete his appeal he was required 
to file a "formal appeal" within 60 days from the date of 
the letter accompanying the SOC or within the remainder, if 
any, of the one-year period from the date of the letter 
notifying him of the action he appealed.  He was provided a 
VA Form 9 (Appeal to Board of Veterans' Appeals), and 
instructions for completing it, and was notified that his 
appeal would be closed if no response was received within the 
prescribed time frame.

The time for filing has now expired, and the veteran has not 
responded.  Because an appeal has not been perfected with 
respect to the matter of the veteran's entitlement to an 
effective date prior to January 21, 2005 for the award of a 
20 percent disability rating for status post right knee 
surgery for osteochondritis dissecans, the appeal of this 
issue must be dismissed.  38 U.S.C.A. § 7105 (West 2002).


ORDER

The appeal is dismissed.



____________________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


